     Case 1:08-cr-00262-NONE Document 100 Filed 08/24/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   CHARLES J. LEE, CA Bar #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     LARRY OCHOA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case Nos. 1:08-cr-00262-NONE
12                     Plaintiff,                  STIPULTION AND ORDER TO DISMISS
                                                   SUPERVISED RELEASE VIOLATION
13   vs.                                           PETITION AND VACATE STATUS
                                                   CONFERENCE
14   LARRY OCHOA,
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Vincent Tennerelli, counsel for plaintiff, and Assistant
20   Federal Defender Charles J. Lee, counsel for defendant Larry Ochoa, along with supervising
21   United States Probation Officer Adrian Garcia, that the supervised release violation petition filed
22   January 30, 2020 (see Dkt. #86) be dismissed, that the status conference currently set for August
23   26, 2020, at 2:00 p.m., be vacated, and that Mr. Ochoa continue on supervision under the same
24   terms and conditions of his supervised release previously imposed on October 1, 2018 (see Dkt.
25   #69, 70).
26          A supervised release violation petition was filed in this case on January 30, 2020. See
27   Dkt. #86. On February 21, 2020, Mr. Ochoa appeared before Judge Grosjean pursuant to a
28   summons and was allowed to remain out of custody on all his previously imposed conditions.
     Case 1:08-cr-00262-NONE Document 100 Filed 08/24/20 Page 2 of 3


 1   Since that time, probation has increased the number of counseling sessions he has been attending
 2   both a Legacy Behavioral Health as well as at CPC. Mr. Ochoa’s therapists have reported that
 3   Mr. Ochoa is responding positively to the increased counseling and the additional tools he is
 4   being taught, such as journaling.
 5           Mr. Ochoa has been interested and receptive to even more counseling sessions in the
 6   form of group therapy session, but the Covid-19 pandemic has put those sessions on hold. Mr.
 7   Ochoa also had a workplace injury that he is navigating through the worker’s compensation
 8   process and hopes to have the surgery to repair his knee soon. In light of Mr. Ochoa’s positive
 9   response to the increased counseling and other measures probation has put in place since the
10   petition was filed, the parties are agreeable that the instant violation petition may be dismissed
11   and that Mr. Ochoa continue on supervision under the terms and conditions of his release
12   previously imposed on October 1, 2018 (see Dkt. #69, 70).
13
14
15                                                 Respectfully submitted,
16                                                 McGREGOR W. SCOTT
                                                   United States Attorney
17
18   Date: August 24, 2020                         /s/ Vincent Tennerelli
                                                   VINCENT TENNERELLI
19                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
20
21                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
22
23   Date: August 24, 2020                         /s/ Charles J. Lee
                                                   CHARLES J. LEE
24                                                 Assistant Federal Defender
                                                   Attorney for Defendant
25                                                 LARRY OCHOA
26
27

28

     Ornelas – Stipulation
     and Proposed Order
                                                       2
     Case 1:08-cr-00262-NONE Document 100 Filed 08/24/20 Page 3 of 3


 1                                             ORDER
 2           IT IS HEREBY ORDERED that the supervised release violation petition filed on
 3   January 30, 2020, be dismissed. Additionally, the August 26, 2020 status conference is hereby
 4   vacated. Mr. Ochoa is to remain on supervision and subject to the terms and conditions
 5   previously imposed on October 1, 2018.
 6
     IT IS SO ORDERED.
 7
 8       Dated:      August 24, 2020
                                                        UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Ornelas – Stipulation
     and Proposed Order
                                                    3
